DETAILED ACTION
Application 16/427928, “MANUFACTURING METHOD OF PROTON BATTERY AND PROTON BATTERY MODULE”, was US filed on 5/31/19 and claims priority from a foreign application filed on 7/20/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/16/21.  

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 3/16/21 is acknowledged.  Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation, “the step of providing the cathode electrode at least includes…” lacks proper antecedent basis.  The claim has not previously set for a cathode electrode.  For the purposes of the art rejections below, the quoted phrase is interpreted to mean, -- the step of providing the negative electrode at least includes…--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Young (US 2016/0329560) and Takahata (US 2015/0030931).
Regarding claim 1 and 3, Young teaches a method of manufacturing method of a proton battery (paragraph [0011]) comprising: providing a negative electrode and a positive electrode (paragraphs [0010]); assembling the positive electrode and the negative electrode with a proton exchange membrane disposed therebetween (paragraph [0039]), wherein the step of providing the negative electrode at least includes: forming a negative active material layer on a substrate (paragraph [0034], 

Young does not appear to teach a step of performing a polarization process on the carbon layer by application of a magnetic field as in claim 3.
In the battery art, Takahata teaches that conductivity of a carbonaceous layer can be improved by applying a magnetic field to the carbon layer so as to polarize the carbonaceous particulate material (paragraphs [0005, 0020]).
It would have been obvious to a person having ordinary skill in the art at the time of invneiton to perform a polarization process on the carbon layer of Young for the benefit of improving conductivity of the layer as taught by Takahata.  
Such a modification merely requires the combination of elements known in the art at the time of invention to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claim 5 and 6, Young remains as applied to claim 1.  Young further teaches wherein the carbon layer may include activated carbon or carbon fibers (paragraph [0029]), but does not expressly teach activated carbon fibers.  However, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness” Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704 (Fed. Cir. 2009).  In this case, the prior art independently teaches activated carbon [a chemical characterization of carbon] and carbon fibers [a structural characterization of carbon] as useable embodiments of the 

Young does expressly teach activated carbon fibers oriented as claimed.
Takahata further teaches that the carbon material may be fibrous carbon material and may be oriented in a substantially parallel direction to the thickness direction (paragraph [0024, 0010, 0016, 0053] describe orientations which are approximately perpendicular to the current collector substrate).  
It would have been obvious to orient the carbon material substantially parallel to the thickness direction, as claimed, for the same benefit taught by Takahata to be associated with magnetic field polarization in the rejection of claim 1.

Regarding claim 8, Young remains as applied to claim 1.  Young further teaches wherein after the step of assembling the positive electrode, the negative electrode and the proton exchange membrane, the carbon layer is disposed between the substrate and the proton exchange membrane (Young paragrpah [0034] describes the negative electrode material disposed on the current collector [substrate], while paragraph [0039] describes negative electrode disposed on a separator.  Accordingly, in the assembled state the negative electrode material [carbon layer] would be disposed between the substrate [current collector] and the proton exchange membrane [separator]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Young (US 2016/0329560), Takahata (US 2015/0030931) and Romanos (US 2013/0211158). 
Regarding claim 2, Young remains as applied to claim 1.  Young further teaches wherein the carbon is activated carbon (paragraph [0029]), but does not expressly teach wherein the step of providing the negative electrode further includes: performing an activation process on the carbon layer by at least one of an acidic solution and an alkaline solution.
In the battery art (paragrpah [0128]), Romanos teaches that carbon may be activated to enhance its hydrogen absorption properties (paragraph [0004]) and further teaches that acidic and alkaline solution treatments are conventional means for activating the carbon (paragraph [0006]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an acidic or alkaline solution treatment to provide the activated carbon in order to provide a suitably activated carbon having desirable hydrogen interaction as taught by Romanos.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Young (US 2016/0329560), Takahata (US 2015/0030931) and Lu (US 2015/0221929).
Regarding claim 4, Young and Takahata remain as applied to claim 1.  The cited art teaches performing a magnetic polarization process to generate a polarized 
In the battery art, Lu teaches that a polarized layer may be produced by providing an electric field to orient/polarize the particulate material within the layer (paragraphs [0004, 0011-0013]).  Lu further teaches the intensity of the electric field as a result effective variable optimizable to ensure that a desirable degree of polarization is induced (paragraph [0070]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use an electric field to induce the polarization of the electrode layer as taught by Lu, since such a modification merely requires the selection of electric field rather than magnetic field as the force for generating the polarization, both techniques being effective under the principles of electromagnetic theory.  Moreover, it would have been obvious to optimize the electric field strength as a known result effective variable in order to produce a suitable degree of polarization as taught by Lu, balanced by energy expenditure.  The claimed electric field range is therefore found to be obvious in view of Lu, absent a showing that the selected electric field provides any benefit other than the expected benefit of generating a desirably polarized condition in the electrode.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Young (US 2016/0329560), Takahata (US 2015/0030931), Lee’956 (US 2017/0092956) and Yawata (US 2015/0221987). 
Regarding claim 7, Young remains as applied to claim 1.  Young does not expressly teach wherein the current collector [substrate] has an uneven surface and the carbon layer [active material layer] covers the uneven surface.
In the battery art, Lee’956 teaches that it is desirable for a current collector to have an uneven surface to improve bonding strength of an adjacent active material layer (paragraph [0043]).
 In the battery art, Yawata teaches that the surface of a current collector may be made uneven through a surface treatment (paragraph [0168]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the current collector [substrate] of Young with an uneven surface for the benefit of enhancing adhesion to the adjacent active material layer as taught by Lee’956 and Yawata.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Young (US 2016/0329560), Takahata (US 2015/0030931), Lee’187 (US 2016/0359187) and Bae (SU 2016/0028102). 
Regarding claim 9, Young remains as applied to claim 1.  Young does not appear to teach wherein the step of providing the negative electrode further includes embedding at least one hydrogen sensor in the negative electrode.
In the electrochemical energy storage device art, Lee’187 teaches that a senor may be disposed in the electrode of the device (abstract, paragraph [0021]) for the benefit of attaining relevant information about the status of the device(paragraph [0007, 0034]).

It would have been obvious to a person having ordinary skill in the art at the time of invention to embed at least one sensor in the negative electrode of Young for the benefit of allowing real-time monitoring of device status as taught by Lee’187 and Bae.  Moreover, it would have been obvious to a sensor capable of monitoring hydrogen as the sensor since hydrogen transfer between the electrodes and storage within the electrodes is consequential to charge/discharge behavior in a proton battery as described in the Background and Summary sections of Young.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723